
	

113 HR 266 IH: Justice for Victims of Confidential Informant Crime Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 266
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, with respect to
		  certain tort claims arising out of the criminal misconduct of confidential
		  informants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Victims of Confidential
			 Informant Crime Act of 2013.
		2.Tort claims
			 arising out of the criminal misconduct of a confidential informant
			(a)In
			 generalSection 2401(b) of
			 title 28, United States Code, is amended—
				(1)by striking
			 A tort claim and inserting (1) Except as provided in
			 paragraph (2); and
				(2)by adding at the
			 end the following:
					
						(2)In the case of a claim arising out of the
				conduct of an employee of the Government with respect to the criminal
				misconduct of a Government informant, paragraph (1) shall be applied by
				substituting three years and six months for two
				years.
						.
				(b)Retroactive
			 effectThe amendments made by this section shall apply with
			 respect to any claim that—
				(1)accrued on or
			 after May 1, 1981; and
				(2)in the case of a claim that accrued before
			 the date of enactment of this Act, is presented not later than one year after
			 that date.
				(c)Preclusion of
			 certain defenses or barsThe
			 Government may not assert a defense or a bar, based on the doctrine of res
			 judicata or collateral estoppel, to a claim that—
				(1)accrued before the
			 date of enactment of this Act; and
				(2)to which the
			 amendments made by this section apply.
				
